Citation Nr: 0214828	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  97-17 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the veteran's son became permanently incapable of 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her parents




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
November 1982.  He died in February 1985.  The appellant 
(widow) is the mother of the veteran's son, [redacted] 
(JW).  

The current appeal arose from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona which denied the appellant's 
claim seeking entitlement to permanent incapacity for self- 
support of her son.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The appellant's son was born in September 1975; his 18th 
birthday was in September 1993.

2.  It is not shown that the appellant's son was permanently 
incapable of self-support at or before he attained the age of 
18.



CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's son 
prior to attaining the age of 18 are not met.  38 U.S.C.A. §§ 
101(4), 1310, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.5, 3.57, 3.356 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record indicates that the appellant and the 
veteran were married on September [redacted] 1977.  On October [redacted] 
1977 the veteran adopted the appellant's son (JW) who was 
born on September [redacted] 1975.  

The record further shows that the veteran passed away in 
February 1985.  In August 1995, the appellant (surviving 
spouse) submitted a claim for VA benefits based on her son's 
alleged status as a helpless child.

Medical records dated in March 1993 from [redacted] Air Force Base 
show that JW was assaulted on March [redacted] 1993 with loss of 
consciousness.  He complained of some neck pain and had 
vomited several times the previous day.  No focal neurology 
deficit was noted.  He was alert and oriented.  The diagnosis 
was multiple contusions.  

In an April 1998 letter from [redacted]High School it was 
noted that JW attended [redacted] as a dual student from 
August 30, 1993 to October 8, 1993 on a part time basis.  

A [redacted] Community College transcript dated from the fall 
of 1994 to the spring of 1996 indicated that JW attended 
full-time for fall 1994 with grades of C, D, D, and F.  In 
the spring of 1995 his grades were C, C, B, F, and F.  In 
fall of 1995 and spring 1996 it was noted that JW had 
withdrawn from his classes.  

In a statement dated in September 1995 the appellant stated 
that her son had been ill since July 2, 1995.  She reported 
that it was suspected that he had been the victim of a potent 
hallucinogenic drug on or about that time.  JW had also been 
the victim of a car jacking and was admitted to Charter 
Hospital overnight.  

Medical records dated in September 1995 from [redacted] Hospital, 
[redacted] Air Force Base show JW presented with complaints of 
seeing and hearing demons.  The diagnoses were auditory and 
visual hallucinations, and chronic psychosis.  A computerized 
tomography of JW's head showed no abnormality.  

The record reflects that JW was entitled to monthly child's 
benefits from the Social Security Administration (SSA) 
beginning in August 1995.

The appellant submitted school records for JW from [redacted] 
School District and [redacted] High School.  

The appellant submitted a joint affidavit by two individuals 
dated in September 1995, who claimed to have been neighbors 
of the appellant and her son since 1986.  It was reported 
that the appellant's son had been a quiet reclusive young 
man, always polite, and respectful.  They reported that in 
the last few months JW's personality and behavioral patterns 
had changed.  He was withdrawn and conversations were 
incoherent.  He reportedly had a few temperamental outbursts 
of anger directed at the appellant.  They further stated that 
he needed serious psychotherapy unless a physical condition 
had developed that caused the aberration.  

In a statement dated in June 1996, the appellant's neighbors 
reported a progressive behavior of an anti-social nature with 
JW.  

Private medical records dated in June 1996 from  
[redacted] Regional Medical Center show that JW was admitted 
with a principal diagnosis of neuroleptic malignant syndrome 
from Risperidone and schizophrenia as a secondary diagnosis.  

In June 1996 JW underwent psychological evaluation at 
[redacted] Behavioral Health Institute in order to assist in 
diagnosis and personality dynamics.  It was noted that the 
appellant indicated that JW had psychological difficulties 
since the age of 14.  The appellant reported JW's history of 
head trauma.  

JW was cooperative with all of the testing procedures, 
although he had difficulty with completing the tests in a 
timely fashion.  He displayed extremely low tolerance level 
and became easily frustrated.  His affect was flat and his 
mood was euthymic.  

The summary showed that JW most likely suffered from 
schizoaffective disorder, history of polysubstance abuse and 
might have extreme cognitive difficulties due to severe head 
trauma and/or inherent cognitive limitations.  He also 
suffered from auditory and visual hallucinations, most likely 
due to a combination of his schizoaffective disorder and 
history of polysubstance abuse.  

In an August 1996 statement, DC, Colonel, USAF, MC reported 
that JW's condition was such that it established medical 
sufficiency.  He was incapable of self-support because of a 
mental or physical incapacity that had existed on a 
continuous basis since before his twenty-first birthday, and 
that such would not be resolved in the foreseeable future.  




In an August 1996 statement, JC, MD reported that JW had a 
history of substance abuse.  He was beaten unconscious by a 
street gang three years prior.  In September 1995 he was 
diagnosed with schizophrenia.  

JW required constant supervision by the appellant and was 
incapable of independent living.  His medical condition 
presented prior to his twenty-first birthday.  

In a September 1996 statement, CF, Ph.D. reported that JW had 
been in treatment for schizophrenia for approximately one 
year.  He also had a history of a serious head trauma, which 
further impaired his ability to function normally.  

In a June 1996 statement the appellant indicated that JW was 
seeing TT, MD on a regular basis.  

Private medical records dated in February 1997 from Comcare 
showed a diagnosis for schizophrenia and psychotic disorder.  
The appellant reported that JW had been ill since his teenage 
years.  He did not want to attend school.  He was very 
abusive.  Truant officers from JW's school came to her home 
on a number of occasions to subdue him.  She called 911 often 
due to his bad temper.  

During the appellant's personal hearing in January 1998 she 
testified that JW could not concentrate or hear.  He would 
sit in the classroom but could not hear the teacher.  He did 
not complete high school.  He was assaulted on a weekly 
basis.  He drank beer in order to sleep.  He did not want to 
see a physician.  She stated that an individual with  
[redacted] Health Center told her JW's problems were due to his 
assault.  


Criteria

For purposes of entitlement to VA benefits, the term 
"child" includes a person who is unmarried and who, before 
attaining the age of 18 years, became permanently incapable 
of self- support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 
C.F.R. § 3.57(a) (2002).  A child of a veteran may be 
considered a "child" after age 18 for purposes of benefits 
under Title 38, United States Code, if found by a rating 
determination to have become, prior to age 18, permanently 
incapable of self- support.  See 38 U.S.C.A. § 101(4) (West 
1991); 38 C.F.R. § 3.315(a) (2002).

In order to be eligible for VA benefits under 38 U.S.C.A. § 
101 and 38 C.F.R. § 3.356(a), the "child" must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years. Further pertinent criteria are listed at 38 C.F.R. § 
3.356(b), which states as follows:

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
controlling.

Principal factors for consideration are: 
(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment, which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self- support otherwise established.

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  



Lack of employment of the child either 
prior to the delimiting age or thereafter 
should not be considered as a major 
factor in the determination to be made, 
unless it is shown that it was due to 
physical or mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that "an adjudicatory body's focus of analysis" in 
such cases "must be on the claimant's condition at the time 
of his or her 18th birthday . . . ." 

The CAVC also noted that the Board "must make an initial 
determination as to the claimant's condition at the 
delimiting age.  If the claimant is shown to have been 
capable of self-support at 18, the Board need go no 
further."  

The CAVC further noted that "[i]f however, the record 
reveals that he or she was permanently incapable of self-
support at 18, the Board must point to evidence that his 
condition has changed since that time." Dobson v. Brown, 4 
Vet. App. 443, 445 (1993); see also Golliday v. Brown, 7 Vet. 
App 249, 255 (1994).




Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed her of the evidence to support her claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the appellant filed her claim.  The above documentation 
in the aggregate has informed the appellant of the rationale 
for the denial of her claim.

Furthermore, the appellant has been afforded the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  

In the February 2002 supplemental statement of the case the 
RO advised the appellant of the provisions of the VCAA.  She 
was advised to submit evidence in support of her claim.  She 
has been advised of evidence she could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for her.  Such notice sufficiently placed 
the appellant on notice of what evidence could be obtained by 
whom and advised her of her responsibilities if she wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As noted above in detail, the appellant has already been 
adequately notified of the details of the new law, and the RO 
has considered and developed her claim consistent with its 
criteria.  The procedural actions of the RO are in essential 
agreement with and adhere to the mandates of the VCAA with 
respect to the duty to notify and the duty to assist the 
appellant in the development of her claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.


Analysis 

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that JW 
was permanently incapable of self-support prior to attaining 
the age of 18.  

The appellant refers to JW having concentration and 
behavioral problems as well as poor academic performance in 
school, but there are no medical records of him having a 
chronic mental disorder, particularly of a magnitude, which 
would render him permanently incapable of self-support prior 
to reaching the age of 18.  


Medical records show that JW engaged in illicit drug use 
before reaching age 18, but the records do not suggest this 
rendered him permanently incapable of self-support.  No 
detailed employment history concerning JW has been submitted.  

The Board notes that private physicians have indicated that 
JW was incapable of self support prior to his twenty-first 
birthday; however, no medical professional has indicated that 
JW was permanently incapable of self-support by age 18. 

While JW reportedly had some drug and behavioral problems as 
well as poor academic performance before age 18, there is no 
persuasive evidence that he had chronic mental or physical 
defects of a magnitude as would render him permanently 
incapable of self support by age 18.  

Thus, he may not be considered a helpless child of the 
veteran for the purpose of receiving VA benefits.  To the 
contrary, the medical evidence of record reflects that JW was 
initially diagnosed with a psychosis in the summer of 1995, 
nearly two years following his 18th birthday.  Moreover, SSA 
determined that he became permanently disabled in 1995.  

The appellant and her neighbors have asserted JW was mentally 
ill prior to age 18.  However, neither the appellant nor her 
neighbors are competent to determine the nature of any 
psychiatric disability and its impact on JW's functional 
capacity at any age.  As lay people, the appellant and her 
neighbors are not competent to provide evidence that requires 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Regardless, the lay evidence submitted fails to produce 
contemporaneous objective evidence that JW had a psychiatric 
disability that was so severe prior to his 18th birthday as 
to have rendered him permanently incapable of self-support.


In fact, the Board notes that the appellant's neighbors did 
not actually offer a specific opinion that JW was incapable 
of self-support as of or prior to the age of 18.

The Board finds that the preponderance of the evidence is 
against the appellant's claim that JW is a helpless child of 
the veteran.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to VA benefits based on permanent incapacity for 
self-support for JW prior to age 18 is denied



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

